Citation Nr: 0300297	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  02-00 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim for entitlement to service connection 
for residuals of a back injury.  

2.  Whether new and material evidence has been submitted 
to reopen a claim for entitlement to service connection 
for residuals of a claimed shell fragment wound of the 
left hand.  

3.  Whether new and material evidence has been submitted 
to reopen a claim for entitlement to service connection 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1944 to 
October 1944, January 1945, and July and August 1945.  He 
served as a Merchant Marine.

This case comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida.

This appeal only addresses the issue of whether new and 
material evidence has been submitted to reopen the claims 
of service connection for residuals of a back injury, 
residuals of a shell fragment wound of the left hand, and 
bilateral hearing loss.  Further development will be 
conducted on these issues on a de novo basis pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903. (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903).  After giving the notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing this issue. 


FINDINGS OF FACT

1.  The last final disallowance of claims for service 
connection for residuals of a back injury, residuals of a 
claimed shell fragment wound of the left hand, and 
bilateral hearing loss was a July 1998 Board decision.

2.  The additional evidence submitted since the July 1998 
Board decision is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim. 


CONCLUSIONS OF LAW

1.  The July 1998 Board decision denying the appellant's 
claims for entitlement to service connection for residuals 
of a back injury, residuals of a shell fragment wound of 
the left hand, and bilateral hearing loss is final.  38 
U.S.C.A. § 7104 (West 1991).

2.  The additional evidence received since Board's July 
1998 decision is new and material and the claims for 
service connection for a back disorder, residuals of a 
shell fragment wound of the left hand, and bilateral 
hearing loss disorder are reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
In particular, this law redefines the obligations of VA 
with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board notes that the provisions 
of 38 C.F.R. § 3.156(a) regarding new and material claims 
were amended effective August 29, 2001.  These amendments 
are effective only on claims received on or after August 
29, 2001, and are, thus, not relevant in the instant case.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  With regard to the instant case, 
the information and evidence needed is that which would 
demonstrate that new and material evidence has been 
submitted regarding his claims for entitlement to service 
connection for residuals of a back injury, residuals of a 
claimed shell fragment wound of the left hand, and 
bilateral hearing loss.  Such action was accomplished by 
means of statement of the case, the supplemental 
statements of the case, and a December 2001 letter from 
the RO to the veteran.  

In December 2001 the RO informed the veteran of the 
provisions of the VCAA as well as informing the veteran 
that he needed to identify relevant evidence and provide 
contact information.  These documents informed the veteran 
of the relevant criteria, and evidence needed, by which 
his claims for entitlement to service connection for 
residuals of a back injury, residuals of a claimed shell 
fragment wound of the left hand, and bilateral hearing 
loss could be reopened following the submission of new and 
material evidence.  He was also notified of the 
information needed through letters from VA seeking 
additional evidence.  He was advised that he was to 
furnish the names and addresses of all health care 
providers who have treated him for his disabilities that 
were not currently of record.  See Quartucccio v. 
Principi, 16 Vet. App. 183 (2002).  

Moreover, the Supplemental Statement of the Case furnished 
the veteran and his representative in January 2002 sets 
forth the duty to assist requirements of the VCAA.  In 
view of these actions by VA, the Board finds that VA has 
no outstanding duty to inform the veteran that any 
additional information or evidence is needed; the 
discussions in these various documents apprised him of the 
information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by the Board remand and by 
the letters sent to the appellant.  The Board concludes 
that all pertinent evidence relative to reopening the 
veteran's claims has been obtained, and that no further 
development of the case is warranted.  VA has satisfied 
its duties to notify and assist the appellant in this 
case.  

Service connection may be granted for a disability 
resulting from a disease or injury which was incurred in 
or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  
Additionally, where a veteran served continuously 90 days 
or more during a period of war or during peacetime service 
after December 31, 1946, and arthritis and/or 
sensorineural hearing loss becomes manifest to a degree of 
at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even 
though there is no evidence of such a disorder during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2002).

In December 1990, Board denied claims for entitlement to 
service connection for residuals of a back injury, 
residuals of a claimed shell fragment wound of the left 
hand, and bilateral hearing loss.  The United States Court 
of Veterans Appeals (Court) affirmed the December 1990 
Board decision by memorandum decision dated February 16, 
1993.  

In July 1998, the Board found that new and material 
evidence had not been submitted in order reopen a claim 
for entitlement to service connection for residuals of a 
back injury, residuals of a claimed shell fragment wound 
of the left hand, and bilateral hearing loss.  At that 
time the Board found that no new and material; evidence 
had been submitted to reopen the veteran's claims.  The 
Board's decision is final.  38 U.S.C.A. § 7104 (West 
1991). 

However, the veteran may reopen his claim by submitting 
new and material evidence.  38 C.F.R. § 3.156(a) (2002).  
New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2002). See also, Hodge v. 
West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  The evidence 
received since the July 1998 Board decision includes 
September 1998 and March 2000 letters from a private 
physician.  The physician indicated that he had reviewed 
the veteran's complete file and also had conducted 
physical examinations of the appellant over the past 23 
years.  The physician rendered an opinion that the current 
back, left hand and bilateral hearing loss disorders were 
related to the appellant's period of service. 

The Board finds that the opinion from the private 
physician is new and material evidence in that it relates 
directly to service incurrence of the disabilities in 
issue. Accordingly, the claims for service connection for 
residuals of a back injury, residuals of a shell fragment 
wound of the left hand, and bilateral hearing loss are 
reopened.  


ORDER

New and material evidence having been submitted, the 
application to reopen claims for service connection for 
residuals of a back injury, residuals of a shell fragment 
wound of the left hand, and bilateral hearing loss is 
granted and to this extent only the claims are allowed.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

